Citation Nr: 9914655	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  96-01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of fracture of the right ulna and radius, 
currently rated as 20 percent disabling. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected headaches.

3.  Entitlement to an increased evaluation for service-
connected generalized anxiety disorder with post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.

4.  Entitlement to service connection for irritable bowel 
syndrome as secondary to service-connected generalized 
anxiety disorder with PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1951 to September 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  By a rating decision issued in April 1995, an 
increased (compensable) evaluation of 10 percent was granted 
for generalized anxiety disorder.  By a rating decision 
issued in July 1995, an evaluation in excess of 20 percent 
for residuals of a fracture of the right ulna and radius was 
denied.  The veteran submitted a notice of disagreement as to 
the evaluation assigned for each disability in October 1995.  
A statement of the case (SOC) as to each issue was provided 
in that same month, and the veteran submitted a timely 
substantive appeal of both issues in December 1995.  At that 
time, the veteran requested a local hearing before the RO.  
That hearing was conducted in June 1996.  

By a rating decision issued in January 1996, the RO granted 
an original claim for service connection for headaches and 
assigned an initial 10 percent evaluation for that 
disability.  Service connection for gastrointestinal 
disability was denied in a rating decision issued in 
September 1996.  In October 1996, the veteran disagreed with 
the evaluation assigned for headaches and disagreed with 
denial of service connection for gastrointestinal disability.  
Following issuance of an SOC in November 1996, the veteran 
submitted a substantive appeal in December 1996.  The veteran 
requested a personal hearing before the RO, and that hearing 
was conducted in May 1997.

In a statement submitted in March 1998, the veteran requested 
another personal hearing at the RO.  However, in a January 
1999, written communication, the veteran's representative 
clarified that the veteran had requested that the hearing be 
canceled. 

The veteran's claim of entitlement to service connection for 
gastrointestinal disability is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fracture 
of the right radius and ulna are manifested by limitation of 
range of supination to just over one-half of the arc, atrophy 
of the right hypothenar muscle, visible bony deformity, pain 
on motion, and traumatic arthritis, but are not manifested by 
fixation in supination or hyperpronation.

2.  The veteran's service-connected headache disability is 
manifested by subjective complaints of ordinary headaches 
averaging every other day and disabling headaches averaging 
one in every ten days, but is not productive of 
characteristic prostrating attacks averaging once a month.   

3.  The veteran's service-connected generalized anxiety 
disorder with PTSD is not productive of more than moderate 
occupational or social impairment, nor is this disability 
productive of more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 30 percent evaluation 
(but no higher) for service-connected residuals of fracture 
of the right ulna and radius have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5213 (1998).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for service-connected headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Diagnostic Codes 8045, 8100, 9304 (1998).

3.  The criteria for entitlement to a 30 percent evaluation 
(but no higher) for service-connected generalized anxiety 
disorder with PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board begins by noting that the veteran's right ulna and 
radius claim, his headache claim and his psychiatric 
disability claim are well-grounded under 38 U.S.C.A. 
§ 5107(a).  The Board observes that the right ulna and radius 
claim and the psychiatric disability claims arise out of the 
veteran's assertions as to an increase in disability.  Such 
assertions of an increase in severity are sufficient to 
render these increased rating claims well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  With 
regard to the headaches claim, the veteran contends that the 
disability due to headaches warrants a higher initial 
evaluation following the award of service connection.  The 
propriety of the initial evaluation of the veteran's service-
connected disability presents a well-grounded claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

After reviewing the claims file, the Board finds that the 
duty to assist the veteran in connection with these three 
well-grounded claims has been met.  38 U.S.C.A. § 5107(a) 
(West 1991).

The Board notes here that all three of these claims 
essentially involve contentions that higher ratings are 
warranted.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

A.  Residuals, Fracture of Right Ulna and Radius

By a rating decision issued in January 1953, the veteran was 
awarded service connection for residuals of a fracture of the 
right ulna and radius and a fracture of the right clavicle, 
evaluated as noncompensable.  By a rating decision issued in 
October 1964, the residuals of a fracture of the right ulna 
and radius were evaluated as twenty percent disabling.  The 
residuals of a fracture of the clavicle were evaluated under 
a separate rating.

VA clinical records dated from September 1994 through January 
1995 reflect complaints regarding the left thumb, but are 
silent as to any complaint, diagnosis, or treatment of right 
forearm, wrist, or hand disability.  

By a statement submitted in April 1995, the veteran contended 
that he had pain, numbness and loss of dexterity in the 
fingers of the right hand, with cramping of the fingers.  The 
veteran stated it was hard for him to flex his right wrist 
and that he had little strength in the right wrist.

On VA examination conducted in May 1995, the veteran reported 
essentially continuous right forearm pain, cramping of the 
right hand, and difficulty writing.  Pronation of the right 
forearm was to 30 degrees and supination was limited to 45 
degrees.  There was slight to moderate diffuse proximal 
radial tenderness, both posterior and anterior.  The veteran 
had moderate swelling of the distal interphalangeal joints 
bilaterally, slight tenderness of the wrist bilaterally, 
slight atrophy of the medial right palm, and normal range of 
motion of the right thumb and fingers.  On radiologic 
examination in May 1995, there was degenerative arthritis of 
the right hand and a question of synostosis between the 
radial and ulnar fracture sites.

At a personal hearing conducted in June 1996, the veteran 
testified that he was right-handed.  He further testified 
that he had pain from his right elbow down to the outside of 
the right hand.  He testified that pain made writing and fine 
movements such as using a fork or knife difficult.

On VA examination conducted in September 1997, the veteran 
complained of pain in the right forearm, wrist and hand.  
Right hand grip was 4+.  There was a 10 centimeter scar 
posteriorly and a 10 centimeter scar laterally, and there was 
hypothenar muscle atrophy.  The veteran's range of motion of 
supination was limited to 30 degrees and pronation was 
limited to 45 degrees.  No swelling angulation, false motion, 
or shortening was present.  Radiologic examination disclosed 
degenerative arthritic changes at the radiocarpal joint.  
Traumatic degenerative arthritis was diagnosed.

In December 1998, a former spouse of the veteran submitted a 
letter in which she stated that the veteran's right arm was 
always painful and that the right arm disability caused 
difficulty with writing and fine movement of the fingers and 
hand.  

The veteran's residual disability due to fractures of the 
right radius and ulna is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  Under that provision, a 10 percent 
evaluation is assigned for limitation of supination of the 
wrist to 30 degrees or less, and a 20 percent evaluation is 
assigned for limitation of pronation with motion lost beyond 
the last quarter of the arc of motion.  A 30 percent 
evaluation is warranted when the major hand is fixed in full 
pronation, or when pronation is lost beyond the middle of the 
arc.  A 40 percent evaluation is warranted when the major 
hand is fixed in supination or hyperpronation.  38 C.F.R. 
Part 4, Diagnostic Code 5213.  Full range of motion of the 
forearm for purposes of pronation is from 0 to 80 degrees, 
and full forearm supination is from 0 to 85 degrees.  38 
C.F.R. § 4.71, Plate I.  

Comparing the veteran's range of motion to the criteria for 
evaluation of disability for the major arm, it is apparent 
that the veteran's limitation of pronation to 45 degrees is a 
more severe limitation than required under the criteria for a 
20 percent evaluation, but is less severe limitation than 
loss of more than one-half of the normal range of pronation, 
the criteria for a 30 percent evaluation.  However, the 
evidence shows hypothenar muscle atrophy with decreased grip 
as well as pain on use.  Additional functional loss due to 
pain is also to be considered.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1994).  Taking such pain 
into consideration and resolving all doubt in the veteran's 
favor, the Board finds that the veteran's right (major) 
forearm disability more nearly approximates the criteria for 
a 30 percent evaluation under Diagnostic Code 5213.  
Accordingly, the 30 percent rating is warranted.  38 C.F.R. 
§ 4.7.

The schedular criteria provide an evaluation in excess of 30 
percent for disability of the major arm at the forearm, 
wrist, or hand only where there is unfavorable ankylosis of 
the elbow (Diagnostic Code 5205), severe limitation of 
flexion of the forearm (Diagnostic Codes 5206, 5207) flail 
joint at the elbow, or nonunion of the radius or ulna with 
flail joint (Diagnostic Codes 5209, 5210).  There is no 
medical evidence that the veteran has ankylosis, limitation 
of flexion of the forearm, or flail joint in his right arm.  
Thus, there is no evidence to support an evaluation in excess 
of 30 percent under any diagnostic code use for schedular 
evaluation of the elbow and forearm (Diagnostic Codes 5205-
5213).  

As there is no evidence to support an evaluation in excess of 
30 percent under any applicable diagnostic code, the evidence 
cannot be in equipoise, and the provisions of 38 U.S.C.A. §  
5107(b) do not otherwise provide a basis for entitlement to a 
rating in excess of 30 percent.

B.  Headaches

The veteran's service medical records, as well as post-
service VA examination reports proximate to service, are 
silent as to complaints or treatment of headaches.  Private 
medical statements submitted in June 1996 are also silent as 
to complaints or diagnosis of headaches during private 
treatment.  VA clinical records dated from September 1994 
through January 1995 are likewise silent as to complaints or 
treatment of headaches.

On VA examination conducted in November 1995, the veteran 
complained of bi-temporal and frontal headaches 4 to 5 times 
a week, with some headaches lasting most of the day when they 
occur.  He reported that the headaches started 40 years ago, 
after a head injury incurred during service.  The veteran 
denied dizziness, and there was no evidence of a lesion on 
computed tomography (CT) examination conducted in December 
1995.  The examiner concluded that the veteran had "regular 
headaches" since a head injury.

During a personal hearing conducted in June 1996, the veteran 
complained of headaches.  During a personal hearing conducted 
in May 1997, the veteran testified that he had severe or 
disabling headaches an average of one every week to 10 days, 
although such headaches could be as frequent as two in one 
week.

Outpatient VA clinical records dated in March 1997 reflect 
that the veteran complained of posterior and occipital 
headaches.  The examiner concluded that the veteran had 
stress headaches.

On VA examination conducted in September 1997, the veteran 
reported continuing headaches, daily or every other day, 
varying in duration from five to six hours to five to six 
days, beginning after an automobile accident with head injury 
while in service.  Tension made the headaches worse.  He 
testified that when the headaches were severe, he wanted to 
lie down or close his eyes.  Use of Motrin did not help 
significantly.  He further testified that the headaches have 
remained unchanged, no better and no worse, for many years.  
No cranial nerve abnormalities were noted.  Neurologic 
examination was within normal limits.  The examiner concluded 
that the veteran had post-traumatic headache.  

In December 1998, the veteran's former spouse submitted a 
letter in which she stated that the veteran had headaches 
"for days at a time."

The veteran's current headache disability is evaluated, by 
analogy, under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Ratings assigned to organic diseases 
and injuries will not be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

Under Diagnostic Code 8100, migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months are evaluated as 10 
percent disabling.  The next higher evaluation, a 30 percent 
evaluation, is warranted with prostrating attacks averaging 
once a month over the last several months.

In this case, the veteran has not been diagnosed as having 
migraine headaches, nor does he allege that his headaches are 
like migraine headaches.  In describing his headaches at the 
May 1997 personal hearing, the veteran testified that 
headaches that were not completely disabling were 
"annoying."  Asked to describe the headaches that were 
severe, the veteran stated such headaches "just disable 
me."  The veteran explained this by saying that such 
headaches made him want to go off in a corner and lie down or 
just sit and close his eyes.  He reported that relaxation 
relieved the disabling type of headaches somewhat.

The Board finds that the veteran's disability due to 
headaches most closely resembles the level of disability 
contemplated within the 10 percent evaluation under 
Diagnostic Code 8100.  Migraine headaches occurring as 
frequently as an average of once per month warrant a 30 
percent evaluation.  The Board notes that the veteran reports 
disabling headaches more frequently than once per month.  
However, the veteran does not report that these headaches are 
associated with any other symptoms such as nausea, vomiting, 
effects on vision, or the like.  Although the veteran states 
that his headaches are "disabling," his description that 
the pain made him want to sit still and close his eyes or lie 
down is not, in the Board's opinion, factually equivalent to 
prostrating attacks characteristic of a migraine headache.  
Thus, the Board finds that an evaluation in excess of 10 
percent based on frequency of headaches is not warranted.  

Subjective complaints of headache, recognized as symptomatic 
of brain trauma, may also be evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9304, the diagnostic code and 
criteria used to evaluate dementia due to brain trauma.  
However, a 10 percent evaluation for purely subjective 
complaints is the highest scheduler rating assignable  for 
such symptomatology.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8045.  A rating in excess of 10 percent for brain disease due 
to drama is not assignable in the absence of a diagnosis of 
multi-infarct dementia.  Given the medical opinions that the 
veteran's headaches are related to a head injury, but no 
dementia has been diagnosed, the Board finds that a 10 
percent evaluation, but no higher, is also consistent with 
the criteria specified in Diagnostic Codes 8045 and 9304.

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent for headaches at this time.  It follows that the 
provisions of 38 U.S.C.A. § 5107(b) do not otherwise permit a 
favorable resolution of this issue.  

C.  Anxiety and PTSD

By a rating decision issued in January 1953, the veteran was 
awarded service connection for an anxiety reaction, moderate, 
and that disability was evaluated as 10 percent disabling.  
By a rating decision issued in October 1964, that disability 
evaluation was reduced to noncompensable.  That evaluation 
remained in effect, unchanged, until the veteran filed the 
claim for increased evaluation which is the subject of this 
appeal.

VA outpatient mental health clinical records dated in 
November 1994 reflect that the veteran complained of 
decreased sleep and increased flashbacks, feelings of guilt, 
and other symptoms related to a motor vehicle accident in 
service.  In January 1995, some improvement in the veteran's 
mood was noted as Zoloft was added to his medications and the 
dosage increased.  

On VA examination conducted in March 1995, the veteran 
complained of pain, irritability, difficulty getting along 
with others, and difficulty concentrating.  He reported 
taking Zoloft and Valium.  He was calm and pleasant.  His 
speech was spontaneous, logical, and goal-directed.  His 
memory for recent and remote events was intact.  The examiner 
concluded that the veteran had generalized anxiety disorder 
with PTSD features.  A Global Assessment of Functioning (GAF) 
score of 50 was assigned. 

On VA examination conducted in March 1995, the veteran 
reported his recent treatment for PTSD, difficulty with 
personal and employment relationships, and anxiety.  The 
veteran was calm, pleasant, and neat.  His speech was logical 
and goal-directed, and his memory and judgment were intact.  
The examiner concluded that the veteran had generalized 
anxiety disorder with possible PTSD features, and assigned a 
GAF score of 50.  The examiner characterized the effects of 
this disorder on the veteran's social and industrial 
functioning as "fairly mild."

A private medical statement dated in June 1996 reflected that 
the veteran received private treatment for major depressive 
disorder and PTSD from July 1992 to April 1996. 

VA clinical records dated from June 1996 to May 1997 disclose 
continuing psychiatric therapy, with counseling sessions 
monthly or more frequently, and use of medications.  In 
November 1996, the veteran reported persistent and worsening 
dysphoric mood despite use of Paxil.  Later that month, he 
reported some improvement in mood after a change in 
medications, and his affect was more cheerful.  However, in 
December 1996 through February 1997, the veteran again 
reported worsening of irritability and distractibility at 
work, and anxiety, and he reported feelings of 
disillusionment about ministers from whom he sought 
counseling.

On VA examination conducted in September 1997, the veteran 
reported that he was not currently under psychiatric 
treatment and was not on medication.  The veteran reported 
that he was unable to get along with people.  He had been 
married and divorced three times.  He was in contact with his 
three children.  The veteran was oriented.  His affect was a 
bit irritable.  He reported that he worked four months a year 
for the IRS.  His judgment and insight were fair.  His sleep 
pattern was sporadic.  His memory and concentration were 
fair.  He reported low energy, depression, and occasional 
crying, but denied suicidal ideation.  He denied paranoia but 
reported feeling uneasy with people.  The examiner assigned a 
tentative GAF score of 60, and recommended psychological 
testing.  Psychological testing later that same month 
revealed normal cognitive functioning, working memory, 
reasoning, and judgment.  Delayed memory was normal for the 
veteran's age.  There was a mild deficit in visual memory.  
The veteran reported severe symptoms of post-traumatic 
stress.  His personality assessment inventory suggested 
marked distress and severe impairment in functioning.  His 
responses indicated a significant depressive episode with 
dysphoria, anhedonia, and apathy.  His responses were 
consistent with suspicion and hostility in relationships with 
others.  Major depressive episode and chronic PTSD were 
diagnosed, with "moderate" incapacity, and a GAF score of 
55 to 60 was assigned.  

The veteran contends that he is entitled to an evaluation in 
excess of the 10 percent evaluation currently assigned.  
During the pendency of this appeal, the criteria used to 
evaluate psychiatric disorders were changed.  Prior to 
November 7, 1996, the criteria for evaluation of PTSD were 
set out in 38 C.F.R. § 4.132, Diagnostic Code 9411, the 
diagnostic code under which the veteran's PTSD was evaluated 
in February 1993.  Beginning November 7, 1996, PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

When a law or regulation changes during the pendency of an 
appeal, the Board must evaluate the veteran's disability 
under the version most favorable to the claimant, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board has 
considered the veteran's claim for an increased evaluation 
under both the old and the new criteria.

Under the "old" regulations pertaining to depression and 
PTSD, psychiatric disabilities in effect prior to November 7, 
1996, a 10 percent evaluation was warranted for emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation is 
for application for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reductions in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation is for application where 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels be so reduced as to result in considerable 
industrial impairment. 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

The Board notes here that the VA General Counsel concluded 
that "definite," as referenced in the criteria for a 30 
percent evaluation under the "old" criteria, is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).

The "new" regulations provide a 10 percent evaluation when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted where the 
evidence establishes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events.  A 
50 percent evaluation is warranted with occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board finds that the veteran's anxiety with features of 
PTSD symptoms warrants an evaluation in excess of 10 percent 
under the new criteria, because the symptoms associated with 
the veteran's psychiatric disability are not "transient."  
Further, it does not appear from the evidence that his 
symptoms are well-controlled by medication.  Thus, at least 
under the current criteria, the veteran is entitled to an 
evaluation in excess of 10 percent.  It appears clear that he 
suffers from anxiety, some mile memory loss and impairment of 
sleep as shown by the report of the September 1997 VA 
examination.  The Board therefore finds that a 30 percent 
rating under the new criteria is warranted. 

However, after reviewing the evidence, the Board is unable to 
find that a rating in excess of 30 percent is warranted under 
either the old or the new criteria.  Medical examiners have 
essentially described the disability as moderate or mild.  
Under the old criteria, the definition of "definite" for 
purposes of a 30 percent rating is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  
It would therefore appear that a 30 percent rating under the 
old criteria more than contemplates the veteran's disability 
and that there is no basis for finding considerable social 
and industrial impairment so as to justify the next higher 
rating of 50 percent.  

At this point the Board also notes that the veteran's GAF 
scores have been reported in the 50-60 range.  The GAF scale 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A 51-60 score indicates "moderate symptoms . . . OR any 
moderate difficulty in social, occupational, or school 
functioning . . . ."  A 41-50 score indicates "serious 
symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  The Board 
believes the reported scores in the 50-60 range therefore 
paint a picture of essentially moderate difficulty fully 
contemplated by a 30 percent rating under the old criteria.   

The evidence also is against a finding of entitlement to a 
rating in excess of 30 percent under the new criteria.  There 
is no persuasive evidence that the veteran has 
circumstantial, circumlocutory, or stereotyped speech, 
impaired judgment, or impaired abstract thinking, so as to 
meet the current criteria for a 50 percent evaluation.  While 
the veteran does have depressed mood, anxiety, and 
suspiciousness, the Board does not find that these symptoms 
are of such severity as to be characterized as "disturbances 
of motivation and mood" as contemplated under the new 
criteria for a 50 percent evaluation.  In particular, the 
Board notes that, although the veteran reported that his 
current seasonal employer, the IRS, "didn't like him," 
nevertheless, the objective evidence of record reflects that 
the employer has hired the veteran seasonally for several 
years in a row.  This objective evidence reflects that, 
although the veteran has apparently chosen not to seek other 
employment, he retains the capacity to work full-time on a 
consistent basis for several months at a time.  

While the record clearly shows a lengthy period of routine 
and regular therapy for anxiety and PTSD for such symptoms as 
depressed mood, anxiety, suspiciousness, mild memory loss and 
chronic sleep impairment, these symptoms are contemplated by 
a 30 percent evaluation under the new criteria.  The totality 
of the evidence does not present a disability picture which 
would warrant the next higher rating of 50 percent under 
either the old criteria or under the current criteria.  

In sum, the evidence is not in equipoise to warrant a finding 
that the overall disability picture approximates the old or 
the current criteria for a 50 percent evaluation, and a 
rating in excess of 30 percent is therefore not warranted 
even considering the provisions of 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a 30 percent evaluation for residuals of 
fracture of the right ulna and radius is warranted.  
Entitlement to a 30 percent evaluation for generalized 
anxiety disorder with PTSD is warranted.  To this extent, the 
appeal is granted.  

Entitlement to an evaluation in excess of 10 percent for 
headaches is not warranted.  To this extent, the appeal is 
denied. 


REMAND

The veteran contends that he has a gastrointestinal response 
to stress which is manifested by alternating constipation and 
diarrhea.  A June 1994 clinical note reflects that the 
veteran had "loose stools a/c stress."  The meaning of that 
notation is not clear, but viewing that notation in the light 
most favorable to the veteran, it appears that at least one 
medical examiner may have suggested a relationship between at 
least one gastrointestinal symptom and the veteran's service-
connected psychiatric disability.    

At a VA examination conducted a September 1997, the veteran 
reported that he had been diagnosed as having irritable bowel 
syndrome.  Although the examiner who conducted that 
examination concluded that the veteran had irritable bowel 
syndrome, the examiner did not reference any information 
other than the veteran's own report of his history and the 
veteran's report of his subjective symptoms in assigning that 
diagnosis, nor did the examiner indicate whether "irritable 
bowel syndrome" was etiologically related to or aggravated 
by any service-connected disability.  Further factual 
development, to include obtaining clarification of the nature 
and severity of the veteran's gastrointestinal complaints and 
opinion as to the relationship, if any, between those 
complaints and any service-connected disability, is required.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should obtain relevant VA 
clinical records from September 1997 to 
the present, and relevant private 
clinical records, if the veteran 
identifies any.  The records obtained 
should be associated with the claims 
file.

2.  The veteran should also be afforded a 
VA gastrointestinal examination to 
determine the nature, extent, and 
etiology of any gastrointestinal 
problems.  The claims folder should be 
made available to the examiner for review 
in connection with the examination, and 
all necessary special studies or tests 
should be accomplished.  The examiner 
should report all gastrointestinal 
diagnoses and discuss the etiology of any 
GI disorders shown on examination.  The 
examiner should provide an opinion as to 
whether the veteran has a disorder 
manifested by alternating constipation 
and diarrhea, and, if so, the examiner 
should state the diagnosis with which 
those symptoms are associated and should 
provide an opinion as to the etiology of 
that disorder and the relationship, if 
any, between such disorder and the 
veteran's service-connected psychiatric 
disability, including whether the 
psychiatric disability aggravates any 
gastrointestinal disorder(s).  A detailed 
rationale for any opinions expressed 
would be of considerable assistance and 
should be requested. 

3.  After completion of this development, 
and any additional development deemed 
necessary, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a gastrointestinal 
disorder secondary to service-connected 
anxiety and PTSD under 38 C.F.R. § 3.310 
and Allen v. Brown, 7 Vet.App. 439 
(1995).  If the benefit sought on appeal 
is not granted, the RO should issue an 
appropriate supplemental statement of the 
case to the veteran and his 
representative and afford them an 
opportunity to respond before the case is 
returned to the Board.

The purpose of this remand is to clarify a question of 
medical causation.  The Board intimates no opinion as to the 
eventual determination to be made.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the gastrointestinal disorder issue. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

